DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-13 are allowed. 
	The present invention is directed to an image processing apparatus for testing whether or not a defect has occurred in a printed image, such as a printed article output by a print apparatus, a control method thereof, and a storage medium. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image processing apparatus comprising: 
 	at least one memory device that stores a set of instructions; and 
 	at least one processor that executes the set of instructions to: 
 	obtain a reference image and a verification target image; 
 	select one or more defect detection processing from a plurality of types of defect detection processing for performing defect detection in the verification target image;
execute the selected one or more defect detection processing on a difference image between the reference image and the verification target image in accordance with processing parameters of the selected one or more defect detection processing; and 
output a result display screen in which a defect in the verification target image and a defect detection processing used for detecting the defect can be identified, in a case where the defect is detected.
The closest prior art, Ota (US 2008/0226156 A1) in view of Sakai et al. (US 7,792,352 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Ota (US 2008/0226156 A1) discloses an apparatus and a method for detecting a defect on a surface of an inspection object, such as a semiconductor wafer used in a production process of a semiconductor device, and a glass substrate used in a production process of a liquid crystal display.
	Sakai et al. (US 7,792,352 B2) discloses an inspection technology for comparing between a detected image and a reference image of an inspection target, which is obtained through the use, for instance, of light or laser beam, and detecting microscopic pattern defects, foreign matter, and the like based on the differences, and more particularly to a pattern defect inspection method and apparatus that are suitable for conducting a visual inspection of semiconductor wafers, TFTs, photomasks.
However, Ota (US 2008/0226156 A1) in view of Sakai et al. (US 7,792,352 B2) do not specifically disclose “execute the selected one or more defect detection processing on a difference image between the reference image and the verification target image in accordance with processing parameters of the selected one or more defect detection processing; and output a result display screen in which a defect in the verification target image and a defect detection processing used for detecting the defect can be identified, in a case where the defect is detected”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.

 	Independent claims 12 and 13 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 12 and 13 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-11, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672